Exhibit 10.1

SEVENTH AMENDMENT TO AGREEMENT OF LEASE FOR PREMISES IN
THE FEDERATED INVESTORS TOWER


THIS SEVENTH AMENDMENT TO AGREEMENT OF LEASE (the “Seventh Amendment”) is made
and entered into the 15th day of August, 2007, by and between LIBERTY CENTER
VENTURE, a Pennsylvania general partnership (“Landlord”), and FEDERATED
INVESTORS, INC. (“Tenant”).


WHEREAS, Landlord and Tenant are parties to an Agreement of Lease for certain
premises in the Federated Investors Tower dated January 1, 1993 (the “Original
Master Lease”) as amended (with respect to matters relating to the 8th Floor
Premises) by an Amendment to Agreement of Lease dated May 1, 1995 (the
“Amendment”), a First Amendment to Agreement of Lease dated November 2, 1995
(the “First Amendment”), a Second Amendment to Agreement of Lease dated
September 19, 1996 (the “Second Amendment”), a Third Amendment to Agreement of
Lease dated February 10, 1999 (the “Third Amendment”), a Fourth Amendment to
Agreement of Lease dated June 30, 2000 (the “Fourth Amendment”), a Fifth
Amendment to Agreement of Lease dated November 10, 2000 (the “Fifth Amendment”),
and a Sixth Amendment to Agreement of Lease dated December 31, 2003 (the “Sixth
Amendment”) (collectively, the “Master Lease”);
        
WHEREAS, Landlord and Tenant entered into the Original Master Lease for certain
office space on the eighth (8th), tenth (10th), eleventh (11th), and fifteenth
(15th) through twenty-seventh (27th) floors, inclusive, containing 318,983
Square Feet (the “Original Premises”) in the Federated Investors Tower located
at 1001 Liberty Avenue in Pittsburgh, Pennsylvania (the “Building”);


WHEREAS, pursuant to the Third Amendment, the twelfth (12th) floor of the
Building containing 20,510 Square Feet (the “Twelfth Floor”) was added to the
total Rentable Area of the Original Premises with the result that the Original
Premises was increased to 339,493 Square Feet;


WHEREAS, pursuant to the Fifth Amendment, a portion of the seventh (7th) floor
of the Building containing 2,380 Square Feet was added to the Original Premises
with the result that the total Rentable Area of the Original Premises was
increased to 341,873 Square Feet;


WHEREAS, pursuant to the Sixth Amendment, Tenant surrendered certain office
space consisting of the entire fifteenth (15th) floor of the Building, the
entire eleventh (11th) floor of the Building and that portion of the seventh
(7th) floor of the Building which were a part of the Original Premises with the
result that the total Rentable Area of the Original Premises was decreased to
297,623 Square Feet;


WHEREAS, pursuant to Paragraph 9 of the Sixth Amendment, effective March 31,
2007, Tenant surrendered certain office space consisting of the entire tenth
(10th) floor (being 21,352 Square Feet) of the Building with the result that the
total Rentable Area of the Original Premises was decreased to 276,271 Square
Feet;


WHEREAS, Landlord and Tenant now desire to amend the Master Lease so as to: (i)
reduce the size of the 8th Floor Premises (as such term is defined in the Fifth
Amendment); and (ii) modify certain other terms of the Master Lease, all in
accordance with the terms and provisions hereof; and
    
NOW THEREFORE, the parties hereto, in consideration of the mutual premises
contained herein, and intending to be legally bound hereby, do covenant and
agree as follows:
    
1.    Preamble. The foregoing preamble is incorporated by reference herein as if
set forth at length. Capitalized terms not otherwise defined shall have the
meaning given to such terms in the




--------------------------------------------------------------------------------






Master Lease. All references herein to the Master Lease shall include the
Amendment, First Amendment, Second Amendment, Third Amendment, Fourth Amendment,
Fifth Amendment, the Sixth Amendment and this Seventh Amendment.


2.    Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Master Lease, as amended.


3.    Reduction of 8th Floor Premises; Tenant's Share.


(a)    Reduction of 8th Floor Premises. Effective September 1, 2007, the 8th
Floor Premises (as such term is defined in the Fifth Amendment) shall be reduced
by the amount of 94 Square Feet (from 11,279 Square Feet to 11,185 Square Feet)
as outlined on Exhibit “A” attached hereto and made a part hereof (the “8th
Floor Reduction Space”). Accordingly, the 8th Floor Premises shall be comprised
of 11,185 Square Feet effective September 1, 2007 with the result that the total
Rentable Area of the Original Premises will be decreased by 276,177 Square Feet
(the “Premises”).


(b)    Tenant's Share. Landlord and Tenant acknowledge and agree that beginning
on September 1, 2007, the Tenant's Share (as defined by Paragraph 1.1(www) of
the Master Lease) with respect to the Premises shall be 53.75%.


4.    Basic Rent. Landlord and Tenant agree that the Basic Rent for the 8th
Floor Premises (being 11,185 Square Feet) for the period commencing September 1,
2007 and ending December 31, 2014 shall be in the amount of Twenty-two and
25/100 Dollars ($22.25) per Square Foot per year, being the annual sum of Two
Hundred Forty-eight Thousand Eight Hundred Sixty-six and 25/100 Dollars
($248,866.25) per year, payable in equal monthly installments of Twenty Thousand
Seven Hundred Thirty-eight and 85/100 Dollars ($20,738.85) per month.


5.    Landlord's Reduction Work. In connection with the removal of the 8th Floor
Reduction Space from the 8th Floor Premises, Landlord shall, at its sole cost
and expense, perform the work described in Exhibit “B” attached hereto and made
a part hereof (the “Landlord's Reduction Work”). In no event and under no
circumstances will Landlord's Reduction Work entail or will Landlord be obliged
to perform any work or supply any materials in excess of the work and materials
described with particularity in Exhibit “B” attached hereto and made a part
hereof.


6.    Applicable Law. The law of the Commonwealth of Pennsylvania shall govern
the validity, performance and enforcement of this Seventh Amendment. The
invalidity or unenforceability of any provision of this Seventh Amendment shall
not affect or impair any other provision.


7.    Interpretation. In the event of any conflict between the provisions of the
Master Lease and the provisions of this Seventh Amendment, the provisions of
this Seventh Amendment shall control. As amended hereby, all of the terms,
covenants and conditions of the Master Lease as heretofore in effect shall
remain in full force and effect after the date hereof and are hereby ratified
and confirmed in all respects.
    
8.    Execution. This Seventh Amendment may be signed in counterparts, each of
which shall be deemed an original, but all of which shall be deemed but one and
the same instrument.


9.    Full Force and Effect. Except as specifically set forth herein, the terms,
covenants and conditions of the Master Lease, as amended, and this Seventh
Amendment shall not be further modified or amended, except in writing signed by
both Landlord and Tenant. This Seventh Amendment sets




--------------------------------------------------------------------------------




forth the entire understanding of the parties hereto with respect to the matters
set forth herein. Landlord and Tenant each hereby ratify and reaffirm all of the
remaining terms and conditions of the Master Lease, as amended. Tenant hereby
acknowledges that, to the best of Tenant's knowledge as of the date of this
Seventh Amendment, Landlord is not in default under the terms and conditions of
the Master Lease, as amended. Landlord hereby acknowledges that, to the best of
Landlord's knowledge as of the date of this Seventh Amendment, Tenant is not in
default under the terms and conditions of the Master Lease, as amended.


10.    Confidentiality of Terms. Landlord and Tenant covenant and agree to
maintain the terms of this Seventh Amendment and all documents produced in
connection therewith as strictly confidential. In no event shall Landlord or
Tenant disclose or publish such information to any third parties except: (i)
either party may disclose the terms of this Seventh Amendment to its lenders,
accountants, attorneys, employees or tax advisors to whom disclosure is
necessary, provided that such individuals are advised of the confidentiality
provisions hereof; or (ii) as may be agreed upon in writing by the other party.


11.    Lender Consent. This Seventh Amendment and the rights and obligations of
the parties hereunder shall not become effective until Tenant and Landlord shall
have received the written consent of Teachers Insurance Annuity Association of
America, 730 Third Avenue, New York, New York 10017, Attention: Senior Vice
President - Mortgage and Real Estate, to this Seventh Amendment, and Landlord
agrees to use commercially reasonable efforts to obtain such consent as soon as
possible following the mutual execution and delivery of this Seventh Amendment.
    
IN WITNESS WHEREOF, this Seventh Amendment has been duly executed by the parties
hereto as of the date first above written.
                
LANDLORD:


LIBERTY CENTER VENTURE,
a Pennsylvania limited partnership


By:
NEW LIBERTY CENTER PARTNERSHIP,                a Pennsylvania limited liability
company



By:    F.C. LIBERTY, INC.,
a Pennsylvania corporation, General Partner


By:    / s / Duane Bishop
Name:     Duane Bishop
Title:    Vice President


TENANT:


FEDERATED INVESTORS, INC.


By:    / s / Thomas R. Donahue
Name: Thomas R. Donahue
Title:    Vice President
 








--------------------------------------------------------------------------------




[foramendment7clipimage003.jpg]




--------------------------------------------------------------------------------






[foramendment7clipimage002.jpg]




--------------------------------------------------------------------------------




EIGHTH AMENDMENT TO AGREEMENT OF LEASE FOR PREMISES IN THE FEDERATED INVESTORS
TOWER


THIS EIGHTH AMENDMENT TO AGREEMENT OF LEASE (the “Eighth Amendment”) is made and
entered into the 9th day of September, 2011, by and between LIBERTY CENTER
VENTURE, a Pennsylvania general partnership (“Landlord”), and FEDERATED
INVESTORS, INC. (“Tenant”).


WHEREAS, Landlord and Tenant are parties to an Agreement of Lease for certain
premises in the Federated Investors Tower dated January 1, 1993 (the “Original
Master Lease”) as amended (with respect to matters relating to the 8th Floor
Premises) by an Amendment to Agreement of Lease dated May 1, 1995 (the
“Amendment”), a First Amendment to Agreement of Lease dated November 2, 1995
(the “First Amendment”), a Second Amendment to Agreement of Lease dated
September 19, 1996 (the “Second Amendment”), a Third Amendment to Agreement of
Lease dated February 10, 1999 (the “Third Amendment”), a Fourth Amendment to
Agreement of Lease dated June 30, 2000 (the “Fourth Amendment”), a Fifth
Amendment to Agreement of Lease dated November 10, 2000 (the “Fifth Amendment”),
a Sixth Amendment to Agreement of Lease dated December 31, 2003 (the “Sixth
Amendment”), and a Seventh Amendment to Agreement of Lease dated August 15, 2007
(the “Seventh Amendment”) (collectively, the “Master Lease”);


WHEREAS, the Master Lease will expire by its terms on December 31, 2014; and


WHEREAS, Landlord and Tenant desire to amend the Master Lease for purposes of,
among other matters: (i) extending the Initial Term of the Master Lease by seven
(7) years for the period from January 1, 2015 to December 31, 2021; (ii)
providing for new Basic Rent during the aforesaid extension of the Initial Term;
(iii) establishing a new Base Year for the aforesaid extension of the Initial
Term, and establishing a new Base Year for the first Renewal Term and second
Renewal Term if Tenant exercises its options to renew the Master Lease; (iv)
modifying the payment terms for the Tenant Improvement and Refurbishment
Allowance as calculated pursuant to Exhibit I of the Sixth Amendment; and (v)
modifying certain other terms of the Master Lease, all in accordance with the
terms and provisions hereof.


NOW THEREFORE, Landlord and Tenant, in consideration of the mutual covenants
contained herein, and intending to be legally bound hereby, agree as follows:


1.    Preamble. The foregoing preamble is incorporated by reference herein as if
set forth at length. Capitalized terms not otherwise defined shall have the
meaning given to such terms in the Master Lease. All references herein to the
Master Lease shall include the Amendment, First Amendment, Second Amendment,
Third Amendment, Fourth Amendment, Fifth Amendment, the Sixth Amendment, Seventh
Amendment, and this Eighth Amendment.


2.    Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Master Lease, as amended. The
parties hereby confirm that the Premises leased under the Master Lease currently
consists of 255,667 Square Feet located on Floor 8 and Floors 16 through 27 of
the Building. Landlord and Tenant acknowledge that Tenant's Share (as defined in
Paragraph 1.1 (www) of the Master Lease) is 49.76%.


3.    Extension of Initial Term. The parties hereto acknowledge and agree that
the expiration date of the Initial Term is currently December 31, 2014. By this
Eighth Amendment, the Initial Term of the Master Lease with respect to all of
the Premises is hereby extended from January 1, 2015 through December 31, 2021.
    




--------------------------------------------------------------------------------




4.    Basic Rent.


The Basic Rent payable by Tenant for Floor 8 and Floors 16 through 27 during the
extension of the Initial Term for the period from January 1, 2015 through
December 31, 2021 shall be as follows:


(a)    For the period beginning on January 1, 2015 and ending on December 31,
2015, Tenant shall pay to Landlord Basic Rent in the amount of Twenty Four and
00/100 Dollars ($24.00) per Square Foot per year, being the sum of Six Million
One Hundred Thirty Six Thousand Eight and 00/100 Dollars ($6,136,008.00) per
calendar year, payable at the rate of Five Hundred Eleven Thousand Three Hundred
Thirty Four and 00/100 Dollars ($511,334.00) per month.


(b)    For the period beginning on January 1, 2016 and ending on December 31,
2016, Tenant shall pay to Landlord Basic Rent in the amount of Twenty Four and
40/100 Dollars ($24.40) per Square Foot per year, being the sum of Six Million
Two Hundred Thirty Eight Thousand Two Hundred Seventy Four and 80/100 Dollars
($6,238,274.80) per calendar year, payable at the rate of Five Hundred Nineteen
Thousand Eight Hundred Fifty Six and 23/100 Dollars ($519,856.23) per month.


(c)    For the period beginning on January 1, 2017 and ending on December 31,
2017, Tenant shall pay to Landlord Basic Rent in the amount of Twenty Four and
50/100 Dollars ($24.50) per Square Foot per year, being the sum of Six Million
Two Hundred Sixty Three Thousand Eight Hundred Forty One and 50/100 Dollars
($6,263,841.50) per calendar year, payable at the rate of Five Hundred Twenty
One Thousand Nine Hundred Eighty Six and 79/100 Dollars ($521,986.79) per month.


(d)    For the period beginning on January 1, 2018 and ending on December 31,
2018, Tenant shall pay to Landlord Basic Rent in the amount of Twenty Four and
60/100 Dollars ($24.60) per Square Foot per year, being the sum of Six Million
Two Hundred Eighty Nine Thousand Four Hundred Eight and 20/100 Dollars
($6,289,408.20) per calendar year, payable at the rate of Five Hundred Twenty
Four Thousand One Hundred Seventeen and 35/100 Dollars ($524,117.35) per month.


(e)    For the period beginning on January 1, 2019 and ending on December 31,
2020, Tenant shall pay to Landlord Basic Rent in the amount of Twenty Four and
85/100 Dollars ($24.85) per Square Foot per year, being the sum of Six Million
Three Hundred Fifty Three Thousand Three Hundred Twenty Four and 95/100 Dollars
($6,353,324.95) per calendar year payable at the rate of Five Hundred Twenty
Nine Thousand Four Hundred Forty Three and 75/100 Dollars ($529,443.75) per
month.


(f)    For the period beginning on January 1, 2021 and ending on December 31,
2021, Tenant shall pay to Landlord Basic Rent in the amount of Twenty Five and
15/100 Dollars ($25.15) per Square Foot per year, being the sum of Six Million
Four Hundred Thirty Thousand Twenty Five and 05/100 Dollars ($6,430,025.05) per
calendar year payable at the rate of Five Hundred Thirty Five Thousand Eight
Hundred Thirty Five and 42/100 Dollars ($535,835.42) per month.


5.    Base Years. For the extension of the Initial Term of the Master Lease for
the period from January 1, 2015 through December 31, 2021, the Base Year shall
be 2015. If Tenant exercises its first Renewal Option under Section 2.3 of the
Master Lease for the period from January 1, 2022 through December 31, 2026, the
Base Year shall be 2022. If Tenant exercises its second Renewal Option under
Section 2.3 of the Master Lease for the period from January 1, 2028 through
December 31, 2032, the Base Year shall be 2028.


6.    Deletion of Exhibit I; Tenant Improvement and Refurbishment Allowances.
The Landlord and Tenant hereby agree that Exhibit I as attached to the Sixth
Amendment is hereby deleted, and is hereby replaced by the following:




--------------------------------------------------------------------------------






Tenant Improvement and Refurbishment Allowances: Landlord and Tenant agree that,
as of the date of this Eighth Amendment, the Tenant Improvement and
Refurbishment Allowances remaining under the Master Lease are in the following
amounts (the “Tenant Improvement and Refurbishment Allowances”):


(i)     Floors 16 and 17 = $408,745.00;
(ii)     Balance of Floor 8 = $105,127.00; and
(iii)     Floors 8, 16-27 = $5,284,088.00.


Total = $5,797,960.00


Landlord acknowledges and agrees that with respect to the Renewal Terms, if any,
the determination of Value with respect to the Basic Rent for such Renewal Term
pursuant to Section 3.1(b) of the Master Lease shall take into account the
presence or absence of tenant improvement allowances in comparable transactions,
whether a tenant improvement allowance shall be provided to Tenant in connection
with such Renewal Term.


The aforesaid Tenant Improvement and Refurbishment Allowances amounts will be
paid and/or credited to Tenant in the following manner:
 
(a)    On or before September 1 of each calendar year beginning with the
calendar year 2011 and continuing until September 1, 2019 with respect to
calendar year 2020 (provided, however, that with respect to calendar year 2012,
such deadline shall be five (5) days following the date of this Amendment),
Tenant will notify Landlord, in writing, of Tenant's proposed annual spending
plan of the Tenant Improvement and Refurbishment Allowances amounts for the
following calendar year. Tenant's proposed annual spending plan shall set forth
the maximum amount of the Tenant Improvement and Refurbishment Allowances to be
drawn by Tenant with respect to the following calendar year (“Maximum Draw”).
Landlord acknowledges that Tenant's proposed spending plan is not subject to
Landlord's approval, and Tenant acknowledges that all alterations and
improvements shall comply with Article 7 of the Master Lease. The Tenant's
proposed annual spending plan is subject to final approval and implementation by
Tenant's management and, after September 1 of each year, such proposed annual
spending plan may change in scope (but any such change in scope delivered after
September 1 will not increase the amount of the Maximum Draw), be delayed, or be
cancelled by Tenant at any time thereafter.


(b)    The Tenant Improvement and Refurbishment Allowances amounts for Floors 8,
16 and 17 ($513,872.00) (the “8th, 16th and 17th Floors TIA”) as set forth above
will be used by Tenant only for those specific Floors and may include the
purchase of furniture for such Floors. Tenant may use the remainder of the
Tenant Improvement and Refurbishment Allowances amounts ($5,284,088.00) at its
discretion for the improvement and refurbishment of any Floors (excluding
furniture), provided that at least ten percent (10%) of the aggregate of the
Tenant Improvement and Refurbishment Allowances are used for the improvement and
refurbishment of Floors 18 through 24. With respect to any unused portion of the
Maximum Draw which was included by Tenant in its proposed annual spending plan
for a calendar year and was not actually used by Tenant during such calendar
year (i) if Tenant did not undertake the improvements and refurbishments to
which such amounts were to be allocated then such unused amounts will be carried
forward, and may used by Tenant at any time through December 31, 2020 pursuant
to an annual spending plan; and (ii) if Tenant has undertaken the improvements
and refurbishments to which such amounts were allocated but has not yet received
and/or paid the invoices relating to such work, Tenant may draw such amounts
from Landlord in the subsequent calendar year.


(c)    Landlord shall pay directly to Tenant the actual annual Tenant
Improvement and Refurbishment Allowances amounts expended (but in no event
greater than the applicable Maximum Draw)




--------------------------------------------------------------------------------




within forty five (45) days following Landlord's receipt of paid invoices and
unconditional lien waivers from all contractors performing any of Tenant's work
in the Premises. If the actual Tenant improvement and refurbishment expenditures
by Tenant in any calendar year exceeds the applicable Maximum Draw, then Tenant
shall be responsible for payment of such excess expenditures but shall have the
right to be reimbursed for such amounts in subsequent calendar years as may be
set forth in the Tenant's annual spending plan for such year(s) and to the
extent of remaining available amounts of the Tenant Improvement and
Refurbishment Allowances.


(d)    (i) If Tenant exercises its right to terminate the Master Lease pursuant
to Section 10 of the Sixth Amendment effective after the date of this Eighth
Amendment and prior to the expiration of the Initial Term, as extended hereby,
Tenant shall reimburse Landlord for the unamortized portion of the Tenant
Improvement and Refurbishment Allowances to the extent paid by Landlord to
Tenant with respect to Floors 8, 16-27 in the maximum amount of $5,284,088.00
pursuant to this Eighth Amendment (the “Eighth Amendment TIA”). For purposes of
determining such amortization, the parties have prepared and attached to this
Eighth Amendment as Exhibit A an amortization schedule that assumes that the
full amount of the Eighth Amendment TIA was disbursed prior to January 1, 2012,
and that Tenant is amortizing the full amount of the Eighth Amendment TIA in its
payments of Basic Rent hereunder at the rate of 5% per annum over the period
beginning on January 1, 2012 and ending on December 31, 2021. The unamortized
amounts of the Eighth Amendment TIA that have been disbursed by Landlord to
Tenant prior to the effective date of such termination shall be equal to the
aggregate amount of the Eighth Amendment TIA actually disbursed by Landlord to
Tenant less the aggregate amount of principal shown on Exhibit A as having been
amortized as of the effective date of such termination.. For example, if Tenant
has received the sum of 3.0 million dollars as the Eighth Amendment TIA and
Tenant subsequently terminates the Lease pursuant to Section 10 of the Sixth
Amendment with such termination being effective as of December 31, 2015, then
Tenant would owe to Landlord the remaining unamortized amount of $1,195,962.00
(being the $3,000,000 Eighth Amendment TIA actually received by Tenant less the
total of the amortized principal sums of $417,836.00, $439,213.00, $461,684.00
and $485,305.00). Such reimbursement by Tenant to occur by no later than the
expiration date of the Term as determined by the exercise of the foregoing
termination right. Landlord agrees that within sixty (60) days following the end
of any calendar year in which amounts of the Eighth Amendment TIA are disbursed
to Tenant, Landlord shall prepare and deliver to Tenant an annual statement
reflecting the prior year's disbursements of the Eighth Amendment TIA and the
total aggregate disbursements of the Eighth Amendment TIA during the Initial
Term as extended hereby. Tenant acknowledges and agrees that in no event shall
Tenant be entitled to any credit or otherwise have any claim against Landlord
with respect to (x) any negative amortization amounts for the Eighth Amendment
TIA which Tenant has not actually received pursuant to the amortization schedule
attached as Exhibit A, or (y) amounts of the Eighth Amendment TIA that shall not
have been properly requested by Tenant under and pursuant to Section 10(c) to be
disbursed by Landlord prior to the effective date of a termination of this Lease
by Tenant.


(ii) If Tenant exercises its right to terminate the Master Lease pursuant to
Section 10 of the Sixth Amendment effective on or prior to December 31, 2014,
then Tenant shall, in addition to any reimbursement required under subparagraph
(i) above, also reimburse Landlord for (A) the unamortized portion of the 8th,
16th and 17th Floors TIA to the extent paid by the Landlord to Tenant plus
accrued interest thereon at the rate of 5% per annum (amortized over the period
beginning on the date of this Eighth Amendment and ending on December 31, 2014)
and (B) all other reimbursements required under Section 10 of the Sixth
Amendment, which Landlord and Tenant agree consist of and are limited to the
unamortized amounts of the following: (1) the $1,000,000 allowance paid on
January 1, 2004 as amortized pursuant to the left hand column of page 4 of
Exhibit A to the Sixth Amendment; (2) the $4,407,821 in savings on surrendered
space as amortized pursuant to the right hand column on page 4 of Exhibit A to
the Sixth Amendment; (3) $3,398,797 representing the original tenant
refurbishment paid on 12/1/96 as amortized pursuant to the left hand column




--------------------------------------------------------------------------------




of page 5 of Exhibit A to the Sixth Amendment (provided, however, that Landlord
acknowledges that amortization of such amount shall be completed on December 31,
2012 and not December 31, 2014 and therefore no reimbursement shall be required
with respect to such amount for any termination effective after December 31,
2012); and (4) $2,528,993 representing the savings on remaining space as
amortized pursuant to the right hand column on page 5 of Exhibit A to the Sixth
Amendment.


(iii) If Tenant exercises its right to terminate the Master Lease pursuant to
Section 10 of the Sixth Amendment effective after December 31, 2014, then Tenant
shall not be obligated to make any reimbursement to Landlord under Section 10 of
the Sixth Amendment or this paragraph (d) with respect to the 8th, 16th and 17th
Floors TIA or any other amounts except as set forth in subparagraph (i) above.


(iv) If Tenant exercises its right to terminate the Master Lease pursuant to
Section 10 of the Sixth Amendment after December 31, 2021 during a Renewal Term,
Tenant shall not be obligated to make any reimbursement to Landlord under
Section 10 of the Sixth Amendment or this paragraph (d).


7.    Right to Reduce the Size of the Premises on the Exercise of Options to
Renew. Section 2.5 of the Master Lease and Section 9 of the Sixth Amendment are
hereby deleted in their entirety and replaced by the following:


In the event that Tenant exercises its Renewal Option for either the first
Renewal Term or for both the first and second Renewal Terms, Tenant shall have
the right to reduce the size of the Premises by surrendering either or both of
the following: (i) the portion of the 8th Floor which is part of the Premises
(containing 11,279 Square feet), or (ii) all of the 16th Floor which is part of
the Premises (containing 20,518 Square Feet) (said space being sometimes
hereinafter referred to as “Reduction Space” or “Reduction Spaces”), in each
case such space reduction to be effective upon the expiration date of the
Initial Term or the first Renewal Term, as applicable (the “Surrender Date”).
Tenant shall exercise its right of space reduction by written notice delivered
to Landlord concurrently with the delivery of the Tenant's notice of its
exercise of a Renewal Option, but in no event shall Tenant's notice of space
reduction be given to Landlord later than twelve (12) months prior to the
expiration of the Initial Term or the first Renewal Term, as applicable. If
Tenant's notice of space reduction is given in a timely manner, Tenant shall
vacate and surrender possession of whichever Reduction Space Tenant has agreed
to surrender, in broom clean condition, on the Surrender Date, and the Master
Lease will be amended to reflect the surrender of such Reduction Space as of the
Surrender Date. If Tenant's space reduction notice is not delivered in a timely
manner as provided above with respect to a Renewal Option, then Tenant's right
to surrender the Surrender Space in connection with such Renewal Option shall
lapse and become null and void and of no further force and effect with respect
to such Renewal Option only.


8.    Landlord's Annual Capital Improvement Plan. Landlord agrees to furnish to
Tenant, for informational purposes only, no later than December 1 of each year a
written non-binding estimate of all possible capital repairs, replacements and
improvements which might, in Landlord's sole discretion, be undertaken by
Landlord in the Building in the subsequent calendar year. Tenant acknowledges
that the Landlord's non-binding estimate may be modified at any time thereafter
without notice to Tenant. Tenant further acknowledges and agrees that the
Landlord's providing of an annual estimate is at the specific request of Tenant
in order to assist Tenant in Tenant's planning for its own improvements and use
of its Premises, and that such estimate does not constitute an acknowledgement
or admission by Landlord that any items listed therein are in need of any
repair, improvement, or replacement, nor does such estimate constitute any
obligation or agreement by Landlord to make or perform any of the possible
capital repairs, replacements or improvements as may be identified therein.


9.    Applicable Law. The laws of the Commonwealth of Pennsylvania shall govern
the validity,




--------------------------------------------------------------------------------




performance and enforcement of this Eighth Amendment. The invalidity or
unenforceability of any provision of this Eighth Amendment shall not affect or
impair any other provision.


10.    Interpretation. In the event of any conflict between the provisions of
the Master Lease and the provisions of this Eighth Amendment, the provisions of
this Eighth Amendment shall control.


11.    Execution. This Eighth Amendment may be signed in counterparts, each of
which shall be deemed an original, but all of which shall be deemed but one and
the same instrument.


12.    Full Force and Effect. Except as specifically set forth herein, the
terms, covenants and conditions of the Master Lease shall remain in full force
and effect. Neither the Master Lease nor this Eighth Amendment may be further
modified or amended, except in writing signed by both Landlord and Tenant. This
Eighth Amendment sets forth the entire understanding of the parties hereto with
respect to the matters set forth herein. Landlord and Tenant each hereby ratify
and reaffirm all of the remaining terms and conditions of the Master Lease, as
amended. Tenant hereby acknowledges that, to the best of Tenant's knowledge as
of the date of this Eighth Amendment, Landlord is not in default under the terms
and conditions of the Master Lease, as amended. Landlord hereby acknowledges
that, to the best of Landlord's knowledge as of the date of this Eighth
Amendment, Tenant is not in default under the terms and conditions of the Master
Lease, as amended.


13.    Confidentiality of Terms. Landlord and Tenant covenant and agree to
maintain the terms of this Eighth Amendment and all documents produced in
connection therewith as strictly confidential. In no event shall Landlord or
Tenant disclose or publish such information to any third parties except: (i)
either party may disclose the terms of this Eighth Amendment to its lenders,
accountants, attorneys, employees or tax advisors to whom disclosure is
necessary, provided that such individuals are advised of the confidentiality
provisions hereof; or (ii) as may be agreed upon in writing by the other party.
Notwithstanding the foregoing, Landlord, with Tenant's prior written consent as
to both form and content, may generate an announcement regarding Tenant's
extension of the Master Lease without divulging any specifics of the Eighth
Amendment.


14.    Lender Consent. This Eighth Amendment and the rights and obligations of
the parties hereunder shall not become effective until Tenant and Landlord shall
have received the written consent of The Prudential Insurance Company of
America, as Mortgagee, or its successor Mortgagee, to this Eighth Amendment, and
Landlord agrees to use commercially reasonable efforts to obtain such consent as
soon as possible following the mutual execution and delivery of this Eighth
Amendment.


15.    No Brokers. Landlord hereby warrants to Tenant that no real estate broker
has or will represent Landlord in this transaction. Tenant hereby warrants to
Landlord that no real estate broker has or will represent Tenant in this
transaction. Landlord and Tenant shall indemnify each other against and hold the
other harmless from all liabilities, claims and expenses (including reasonable
attorney's fees) arising out of a breach of their respective warranty.


    IN WITNESS WHEREOF, this Eighth Amendment has been duly executed by the
parties hereto as of the date first above written.


(Signatures appear on the following two separate signature pages)


                            




--------------------------------------------------------------------------------




LANDLORD:


LIBERTY CENTER VENTURE,                                 a Pennsylvania limited
partnership


By:    NEW LIBERTY CENTER     
PARTNERSHIP, a Pennsylvania         
limited partnership


By:    F.C. LIBERTY, INC., a
Pennsylvania corporation,
General Partner


By:    /s/ Duane F. Bishop, Jr.
Name:    Duane F. Bishop, Jr.
Title:    Vice President




                            




--------------------------------------------------------------------------------




TENANT:


FEDERATED INVESTORS, INC.


By:    /s/ Thomas R. Donahue
Name:    Thomas R. Donahue
Title:    Chief Financial Officer




                        








--------------------------------------------------------------------------------




EXHIBIT A


AMORTIZATION SCHEDULE EXAMPLE
Tenant Refurbishment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Interest
5
%
 
 
 
 
 
 
Amortization
10 Years


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
Int
Principal
Balance
Accumulating Principal
Example Draw
Example Unamortized Balance
Year 1
 
 
 
5,284,088


 
 
 
1/1/2012
56,046


22,017


34,029


5,250,059


34,029


 
 
2/1/2012
56,046


21,875


34,171


5,215,888


68,200


 
 
3/1/2012
56,046


21,733


34,313


5,181,575


102,513


 
 
4/1/2012
56,046


21,590


34,456


5,147,119


136,969


 
 
5/1/2012
56,046


21,446


34,600


5,112,520


171,568


 
 
6/1/2012
56,046


21,302


34,744


5,077,776


206,312


 
 
7/1/2012
56,046


21,157


34,889


5,042,887


241,201


 
 
8/1/2012
56,046


21,012


35,034


5,007,853


276,235


 
 
9/1/2012
56,046


20,866


35,180


4,972,673


311,415


 
 
10/1/2012
56,046


20,719


35,326


4,937,347


346,741


 
 
11/1/2012
56,046


20,572


35,474


4,901,873


382,215


 
 
12/1/2012
56,046


20,424


35,621


4,866,252


417,836


 
 
 
672,551


254,715


417,836


 
 
 
 
Year 2
 
 
 
 
 
 
 
1/1/2013
56,046


20,276


35,770


4,830,482


453,606


3,500,000


 
2/1/2013
56,046


20,127


35,919


4,794,563


489,525


 
 
3/1/2013
56,046


19,977


36,069


4,758,494


525,594


 
 
4/1/2013
56,046


19,827


36,219


4,722,276


561,812


 
 
5/1/2013
56,046


19,676


36,370


4,685,906


598,182


 
 
6/1/2013
56,046


19,525


36,521


4,649,384


634,704


 
 
7/1/2013
56,046


19,372


36,674


4,612,711


671,377


 
 
8/1/2013
56,046


19,220


36,826


4,575,885


708,203


 
 
9/1/2013
56,046


19,066


36,980


4,538,905


745,183


 
 
10/1/2013
56,046


18,912


37,134


4,501,771


782,317


 
 
11/1/2013
56,046


18,757


37,289


4,464,482


819,606


 
 
12/1/2013
56,046


18,602


37,444


4,427,038


857,050


 
 
 
672,551


233,338


439,213


 
 
 
 
Year 3
 
 
 
 
 
 
 
1/1/2014
56,046


18,446


37,600


4,389,438


894,650


 
 
2/1/2014
56,046


18,289


37,757


4,351,682


932,406


 
 
3/1/2014
56,046


18,132


37,914


4,313,768


970,320


 
 
4/1/2014
56,046


17,974


38,072


4,275,696


1,008,392


 
 
5/1/2014
56,046


17,815


38,231


4,237,465


1,046,623


 
 
6/1/2014
56,046


17,656


38,390


4,199,076


1,085,012


 
 





--------------------------------------------------------------------------------




7/1/2014
56,046


17,496


38,550


4,160,526


1,123,562


 
 
8/1/2014
56,046


17,336


38,710


4,121,815


1,162,273


 
 
9/1/2014
56,046


17,174


38,872


4,082,944


1,201,144


 
 
10/1/2014
56,046


17,012


39,034


4,043,910


1,240,178


 
 
11/1/2014
56,046


16,850


39,196


4,004,714


1,279,374


 
 
12/1/2014
56,046


16,686


39,360


3,965,354


1,318,734


 
 
 
672,551


210,867


461,684


 
 
 
 
Year 4
 
 
 
 
 
 
 
1/1/2015
56,046


16,522


39,524


3,925,830


1,358,258


1,000,000


 
2/1/2015
56,046


16,358


39,688


3,886,142


1,397,946


 
 
3/1/2015
56,046


16,192


39,854


3,846,288


1,437,800


 
 
4/1/2015
56,046


16,026


40,020


3,806,269


1,477,819


 
 
5/1/2015
56,046


15,859


40,186


3,766,082


1,518,006


 
 
6/1/2015
56,046


15,692


40,354


3,725,728


1,558,360


 
 
7/1/2015
56,046


15,524


40,522


3,685,206


1,598,882


 
 
8/1/2015
56,046


15,355


40,691


3,644,515


1,639,573


 
 
9/1/2015
56,046


15,185


40,860


3,603,655


1,680,433


 
 
10/1/2015
56,046


15,015


41,031


3,562,624


1,721,464


 
 
11/1/2015
56,046


14,844


41,202


3,521,422


1,762,666


 
 
12/1/2015
56,046


14,673


41,373


3,480,049


1,804,039


 
 
 
672,551


187,246


485,305


 
 
 
 
Year 5
 
 
 
 
 
 
 
1/1/2016
56,046


14,500


41,546


3,438,503


1,845,585


784,088


 
2/1/2016
56,046


14,327


41,719


3,396,784


1,887,304


 
 
3/1/2016
56,046


14,153


41,893


3,354,892


1,929,196


 
 
4/1/2016
56,046


13,979


42,067


3,312,824


1,971,264


 
 
5/1/2016
56,046


13,803


42,243


3,270,582


2,013,506


 
 
6/1/2016
56,046


13,627


42,419


3,228,163


2,055,925


 
 
7/1/2016
56,046


13,451


42,595


3,185,568


2,098,520


 
 
8/1/2016
56,046


13,273


42,773


3,142,795


2,141,293


 
 
9/1/2016
56,046


13,095


42,951


3,099,844


2,184,244


 
 
10/1/2016
56,046


12,916


43,130


3,056,714


2,227,374


 
 
11/1/2016
56,046


12,736


43,310


3,013,405


2,270,683


 
 
12/1/2016
56,046


12,556


43,490


2,969,915


2,314,173


 
 
 
672,551


162,417


510,134


 
 
 
 
Year 6
 
 
 
 
 
 
 
1/1/2017
56,046


12,375


43,671


2,926,243


2,357,845


5,284,088


2,926,243


2/1/2017
56,046


12,193


43,853


2,882,390


2,401,698


 
 
3/1/2017
56,046


12,010


44,036


2,838,354


2,445,734


 
 
4/1/2017
56,046


11,826


44,219


2,794,135


2,489,953


 
 
5/1/2017
56,046


11,642


44,404


2,749,731


2,534,357


 
 
6/1/2017
56,046


11,457


44,589


2,705,142


2,578,946


 
 
7/1/2017
56,046


11,271


44,775


2,660,368


2,623,720


 
 
8/1/2017
56,046


11,085


44,961


2,615,407


2,668,681


 
 
9/1/2017
56,046


10,898


45,148


2,570,258


2,713,830


 
 
10/1/2017
56,046


10,709


45,337


2,524,922


2,759,166


 
 
11/1/2017
56,046


10,521


45,525


2,479,396


2,804,692


 
 





--------------------------------------------------------------------------------




12/1/2017
56,046


10,331


45,715


2,433,681


2,850,407


 
 
 
672,551


136,318


536,234


 
 
 
 
Year 7
 
 
 
 
 
 
 
1/1/2018
56,046


10,140


45,906


2,387,775


2,896,313


 
 
2/1/2018
56,046


9,949


46,097


2,341,679


2,942,409


 
 
3/1/2018
56,046


9,757


46,289


2,295,390


2,988,698


 
 
4/1/2018
56,046


9,564


46,482


2,248,908


3,035,180


 
 
5/1/2018
56,046


9,370


46,676


2,202,232


3,081,856


 
 
6/1/2018
56,046


9,176


46,870


2,155,362


3,128,726


 
 
7/1/2018
56,046


8,981


47,065


2,108,297


3,175,791


 
 
8/1/2018
56,046


8,785


47,261


2,061,036


3,223,052


 
 
9/1/2018
56,046


8,588


47,458


2,013,577


3,270,511


 
 
10/1/2018
56,046


8,390


47,656


1,965,921


3,318,167


 
 
11/1/2018
56,046


8,191


47,855


1,918,067


3,366,021


 
 
12/1/2018
56,046


7,992


48,054


1,870,013


3,414,075


 
 
 
672,551


108,883


563,668


 
 
 
 
Year 8
 
 
 
 
 
 
 
1/1/2019
56,046


7,792


48,254


1,821,758


3,462,330


 
 
2/1/2019
56,046


7,591


48,455


1,773,303


3,510,785


 
 
3/1/2019
56,046


7,389


48,657


1,724,646


3,559,442


 
 
4/1/2019
56,046


7,186


48,860


1,675,786


3,608,302


 
 
5/1/2019
56,046


6,982


49,064


1,626,723


3,657,365


 
 
6/1/2019
56,046


6,778


49,268


1,577,455


3,706,633


 
 
7/1/2019
56,046


6,573


49,473


1,527,981


3,756,107


 
 
8/1/2019
56,046


6,367


49,679


1,478,302


3,805,786


 
 
9/1/2019
56,046


6,160


49,886


1,428,416


3,855,672


 
 
10/1/2019
56,046


5,952


50,094


1,378,321


3,905,767


 
 
11/1/2019
56,046


5,743


50,303


1,328,018


3,956,070


 
 
12/1/2019
56,046


5,533


50,513


1,277,506


4,006,582


 
 
 
672,551


80,045


592,507


 
 
 
 
Year 9
 
 
 
 
 
 
 
1/1/2020
56,046


5,323


50,723


1,226,783


4,057,305


 
 
1/1/2020
56,046


5,112


50,934


1,175,849


4,108,239


 
 
1/1/2020
56,046


4,899


51,147


1,124,702


4,159,386


 
 
1/1/2020
56,046


4,686


51,360


1,073,342


4,210,746


 
 
1/1/2020
56,046


4,472


51,574


1,021,769


4,262,319


 
 
1/1/2020
56,046


4,257


51,789


969,980


4,314,108


 
 
1/1/2020
56,046


4,042


52,004


917,976


4,366,112


 
 
1/1/2020
56,046


3,825


52,221


865,755


4,418,333


 
 
1/1/2020
56,046


3,607


52,439


813,316


4,470,772


 
 
1/1/2020
56,046


3,389


52,657


760,659


4,523,429


 
 
1/1/2020
56,046


3,169


52,877


707,782


4,576,306


 
 
1/1/2020
56,046


2,949


53,097


654,685


4,629,403


 
 
 
672,551


49,731


622,820


 
 
 
 
Year 10
 
 
 
 
 
 
 
1/1/2021
56,046


2,728


53,318


601,367


4,682,721


 
 
2/1/2021
56,046


2,506


53,540


547,827


4,736,261


 
 





--------------------------------------------------------------------------------




3/1/2021
56,046


2,283


53,763


494,064


4,790,024


 
 
4/1/2021
56,046


2,059


53,987


440,076


4,844,012


 
 
5/1/2021
56,046


1,834


54,212


385,864


4,898,224


 
 
6/1/2021
56,046


1,608


54,438


331,426


4,952,662


 
 
7/1/2021
56,046


1,381


54,665


276,761


5,007,327


 
 
8/1/2021
56,046


1,153


54,893


221,868


5,062,220


 
 
9/1/2021
56,046


924


55,121


166,747


5,117,341


 
 
10/1/2021
56,046


695


55,351


111,395


5,172,693


 
 
11/1/2021
56,046


464


55,582


55,814


5,228,274


 
 
12/1/2021
56,046


233


55,813


—


5,284,088


 
 
 
672,551


17,866


654,685


 
 
 
 





